Citation Nr: 1455230	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-11 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for low back pain with degenerative disc disease rated at 10 percent disabling prior to December 9, 2008 and 20 percent disabling thereafter.

2.  Entitlement to an increased initial rating for headaches rated at 10 percent disabling prior to July 19, 2011 and 30 percent disabling thereafter.

3.  Entitlement to a compensable initial rating for fractured right middle and ring fingers.

4.  Entitlement to a compensable initial rating for a left hand scar.

5.  Entitlement to service connection for a left leg condition secondary to a service connected left ankle sprain with arthritis.

6.  Entitlement to service connection for a nasal condition secondary to contaminants.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and an April 2008 rating decision of the VARO in Waco, Texas.  The October 2007 rating decision, in pertinent part, granted service connection for low back pain with degenerative disc disease and headaches and assigned each a 10 percent rating, effective May 1, 2007.  

In a December 2013 rating decision, the RO increased the Veteran's rating for his low back pain with degenerative disease from 10 percent to 20 percent, effective December 9, 2008 and increased the Veteran's rating for his headaches from 10 percent to 30 percent, effective July 19, 2011.  A claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues of entitlement to higher initial ratings for low back pain with degenerative disc disease and headaches remain before the Board.

In November 2008, the Veteran testified at a hearing conducted by the local RO.  A transcript of the hearing is of record

In July 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran testified before the undersigned VLJ at an August 2014 Travel Board hearing at the RO.  The hearing transcript is of record in the Veteran's Virtual VA file.

A review of the Virtual VA paperless claims processing systems reveals Central Texas VA Medical Center (VAMC) treatment records from November 2007 to September 2013 and the August 2014 Travel Board hearing transcript.  The Veterans Benefits Management System (VBMS) does not contain any additional records pertinent to the present appeal.

The issue of service connection for a right bicep scar has been raised by the record in the Veteran's August 2008 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an increased initial rating for low back pain with degenerative disc disease rated at 10 percent disabling prior to December 9, 2008 and 20 percent disabling thereafter, entitlement to an increased initial rating for headaches rated at 10 percent disabling prior to July 19, 2011 and 30 percent disabling thereafter, entitlement to service connection for a left leg condition secondary to a service connected left ankle sprain with arthritis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is right hand dominant.
 
2.  The Veteran's fractured right middle and ring fingers are subjectively sensitive to the cold, stiff, painful, but the objective evidence of record reflects that the Veteran's grip strength and dexterity are normal and he has no limitation of motion, no akylosis and no arthritis in either his right middle or ring fingers.  

3.  Affording the Veteran the benefit of the doubt, his service-connected left hand scar has been manifested by pain.

4.  The evidence of record does not show a current diagnosis of a nasal condition.

5.  Affording the Veteran the benefit of the doubt, the currently diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for fractured right middle and ring fingers have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5223, 5229, 5230 (2014).

2. The criteria for a 10 percent initial rating, and no higher, for a left hand scar has been met for the entirety of the period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, DC 7804.
3.  The criteria for service connection for a nasal condition secondary to contaminants have not been met.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.304.

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With regard to the issues of service connection for a nasal condition secondary to contaminants and service connection for tinnitus, appropriate notice was provided in July 2007 and August 2008 letters.

However, this appeal also arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for fractured right middle and ring fingers and left hand scar.  Once service connection is granted the claim is substantiated, additional notice is not required, and any deficiencies in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required in reference to these disabilities. 

As for the duty to assist, all of the Veteran's pertinent VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

VA examinations have been conducted for the Veteran's fractured right middle and ring fingers, left hand scar, nasal condition and tinnitus.  Taken together, the Veteran's August 2007, February 2008, February 2011 and July 2011 VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence and provided medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Initial Ratings

Service connection is in effect for fractured right middle and ring fingers and a left hand scar, effective from May 1, 2007.  The Veteran asserts that he is entitled to compensable initial evaluations for these disabilities.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The veteran's entire history is reviewed when making disability rating determinations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed below, the Board concludes that staged ratings are not warranted.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Compensable Initial Rating for Fractured Right Middle and Ring Fingers

The Veteran was granted service connection for fractured right middle and ring fingers in an October 2007 rating decision.  He was assigned a noncompensbale disability rating, effective May 1, 2007.  The Veteran contends that his finger disability is more severe than the currently assigned rating and warrants a compensable rating.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable.  38 C.F.R. § 4.69.

The Veteran's fractured right middle and ring finger disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5223.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5299 pertains to an unlisted digit disability.  DC 5223 pertains to favorable ankylosis of two digits of one hand.  However, as will be discussed below, the Veteran's finger disability is not characterized by ankylosis at any point during this appeal.  Therefore, the Board finds that DC 5299-5229 for limitation of motion of the index or long fingers and DC 5299-5230 for limitation of motion of the ring or little fingers, are the appropriate codes under which the Veteran's finger disability should be rated.

Diagnostic Code 5229, regardless of whether it affects the major or minor hand, assigns a noncompensable rating for limitation of motion of the long or index finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the plan, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating is assigned for limitation of motion of the long or index finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the plan, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

Diagnostic Code 5230 assigns a noncompensable rating for any limitation of motion of the ring or little finger regardless of whether it affects the major or minor hand. Consequently, the Veteran is not entitled to an increased evaluation for any limitation of motion in the right ring finger. 

A compensable rating for the right ring finger requires amputation.  See 38 C.F.R. § 4.71a, DC 5155.  With ankylosis, consideration must also be given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See DC 5227, Note. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, DC 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angluation of a bone.  Id.  If both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  If only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

Amputation of the ring finger warrant a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 5155.

The Veteran was provided a VA examination in August 2007.  He reported daily flare-ups of pain in his fingers during the winter only, with morning pain and stiffness that lasted for one to two hours.  His pain level was a 5 to 6 out of 10 and did not affect his activities of daily living.  He used Ibuprofen to help manage his pain.  Upon physical examination, the Veteran's wrist had a normal range of motion.  There was no tenderness in either hand, especially over the third and fourth right metacarpal where the Veteran had his prior fracture.  A right hand x-ray was normal.  The impression was chronic right hand pain after service connected metacarpal fractures.

A second VA examination of the Veteran's right middle and ring fingers was conducted in February 2008.  The Veteran reported that his right hand feels stiff and achy in the mornings but only when it is cold.  During the cold weather mornings, the Veteran treats the stiffness and ache by dipping his hand in warm water.  Once he begins to use his hand, the stiffness subsides within 20 minutes.  The Veteran stated he was right handed.  The Veteran was not taking any medication to treat his right hand condition.  The VA examiner found that during flare-ups there is no functional limitation.  Upon physical examination, there was no finding of tenderness, drainage, edema, painful motion, weakness, redness or heat.  Ankylosis was not present.  The diagnosis was residuals of fracture, right middle and ring fingers.  

In his August 2008 Notice of Disagreement, the Veteran claimed that he has a discernable bump on the top of his hand and chronic pain, indicating a possible non-union resolution of the fracture of his right middle and ring fingers.

During the November 2008 DRO hearing, the Veteran testified that he suffers from pain in his right middle and ring fingers and that upon strength testing his grip was lower than normal.  
In July 2011, the Veteran was afforded a third VA hand examination.  The Veteran recounted problems writing due to his right hand cramping over the fourth and fifth metacarpals.  The Veteran had experienced a decrease in right hand strength, with no decrease in dexterity and no other hand symptoms.  Upon physical examination, the Veteran's extension of the right middle finger distal interphalangeal joint was normal, extension of the proximal interphalangeal joint was normal, and extension of the right metacarpal phalangeal joint was normal.  There was no gap between the Veteran's right middle finger and the proximal transverse crease of the right hand on maximal flexion of the finger.  Upon active range of motion of the Veteran's right middle finger, there was no objective evidence of pain and no additional or new limitation of motion after repetitive motion.  Upon active range of motion of the Veteran's right ring finger, there was no objective evidence of pain and no limitation of motion.  After repetitive motion, there was no objective evidence of pain of the right middle finger and no additional or new limitation of motion.  The VA examiner found no ankyloses of one or more digits.  There was also no decreased strength or dexterity in the Veteran's right hand.  The Veteran was diagnosed with fracture of right middle and ring fingers, remote with residuals.

A May 2012 VAMC treatment record notes that the Veteran's, "[s]trength is about equal bilaterally. Grip testing is 65 pounds force in the right hand and 65 pounds force in the left hand."  See Central Texas VAMC, Neurosurgery Consult, May 2012.

The Veteran testified during his August 2014 Travel Board hearing that his right finger disabilities affect his work in electronics.  Specifically, his right hand will cramp up and at times he has difficulty gripping heavier items with his right hand.  He was also taking pills to manage the pain caused by his right hand condition.

The Veteran's post-service VA treatment records show a couple of complaints of hand pain since his separation from service.  See Central Texas VAMC, Nursing Outpatient Note, September 2013 (hand pain reported, pain an 8 out of 10); see also Central Texas VAMC, Primary Care Note, February 2009 ("hand pain, chronic/intermittent since old fracture.").  However, these records do not provide any objective indication of compensable limitation of motion, amputation, or ankylosis of the affected digits.

Based on the evidence of record, the Board finds that compensable disability ratings for the right middle and ring fingers are not warranted.  As outlined above, in order for the Veteran to receive a 10 percent disability rating for the right middle finger, he has to show a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, or extension limited by more than 30 degrees.  The objective findings of the July 2011 VA examiner indicate these requirements are not met.  In fact, the Veteran's right middle finger extension was normal and the VA examiner specifically indicated there was no gap between the Veteran's middle finger fingertip and the proximal transverse crease of the palm. 

Concerning the right ring finger, the governing criteria provide for a compensable rating for this disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the Note cited above).  The Veteran's right ring finger has not been amputated, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  Significantly, the Veteran has never been noted to have ankylosis in any of his fingers and has not alleged that there is ankylosis.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted. 

The Board has considered whether compensable disability ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205.  The Veteran has complained of pain, stiffness, cold sensitivity, decreased grip strength and lack of dexterity.  However, the July 2011 VA examiner found the Veteran's right middle and ring fingers ranges of motion were normal and that there was no decrease in the Veteran's strength or dexterity.  The February 2008 VA examiner found no tenderness, drainage, edema, painful motion, weakness, redness or heat in the Veteran's right middle and ring fingers.  Additionally, the August 2007 VA examiner found that the Veteran's finger disabilities did not affect his activities of daily living.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected finger disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In sum, as the preponderance of the evidence is against this claim for a compensable evaluation for the right middle and ring fingers, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensable Initial Rating for a Left Hand Scar

The Veteran was granted service connection for a left hand scar, specifically a scar on his left thumb, in an October 2007 rating decision.  He was assigned a noncompensbale disability rating, effective May 1, 2007.  The Veteran contends that his scar disability is more severe than the currently assigned rating and warrants a compensable rating.

The Veteran's left hand scar disability is currently evaluated under 38 C.F.R. § 4.118, DC 7804.  38 C.F.R. § 4.118 was amended during the pendency of this appeal.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran requests review under the revised rating criteria. The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a compensable rating.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered the revised criteria.  

Under the rating criteria in effect prior to October 23, 2008, DC 7804 provided that scars which were superficial, tender and painful on objective demonstration warranted a 10 percent evaluation.  
Under the rating criteria that became effective October 23, 2008, DC 7804 provides that scars that are unstable or painful warrant a 10 percent rating if there are one or two such scars.  If there are three or four such scars, a 20 percent rating is warranted; and a maximum 30 percent rating is warranted if there are five or more such scars.  Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

The Veteran was provided a VA examination in August 2007.  He reported that while in-service he suffered a burn on his left hand that left a scar at the base of his thumb.  The Veteran stated that the scar was not painful, does not affect his range of motion and that he was not currently receiving any treatment for the condition.  Physical examination of the left hand revealed a nontender superficial scar on the base of the Veteran's thumb, measuring 3.5 centimeters (cm) by 3cm.  The scar was hyperpigmented with no tenderness.  The impression was left hand scar as a residual after service connected burn injury.

However, despite the Veteran's report of no pain associated with the scar during his August 2007 VA examination, in his August 2008 Notice of Disagreement, the Veteran claimed his left thumb scar was sensitive to heat and pressure.  The Veteran testified competently and credibly during a November 2008 DRO hearing that, while not painful every day, he experiences pain in his left thumb scar when his hand is exposed to heat, such as warm sunshine.  

In July 2011, the Veteran was afforded a second VA scar examination.  He reported  that in 2005 he burned his left hand on a hot engine.  The Veteran reported experiencing pain in his scar.  Physical examination showed a 3.3cm by 3.5cm scar on the dorsal aspect of the Veteran's left hand over a portion of the first metacarpal joint.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, no keloid formation and no other disabling effects.  The diagnosis was scar, left hand. 
After a thorough review of the entirety of the evidence of record, the Board concludes that the Veteran is entitled to a 10 percent rating for his left hand scar under Diagnostic Code 7804.  The Board acknowledges the Veteran stated his scar was not painful during the August 2007 VA examination and that the July 2011 VA examination did not observe any pain associated with the Veteran's left hand scar. However, the Veteran has competently and credibly asserted that his scar is intermittently painful when exposed to heat or pressure.  The Veteran is competent to report the symptoms he experiences and their history, including pain.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent lay testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge).  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and probative evidence indicates that his left hand scar meets the criteria for a 10 percent rating under Diagnostic Code 7804. 

While the Board finds that the Veteran is entitled to a 10 percent rating for his left hand scar, a rating in excess of 10 percent is not warranted.  At no point during the appeal period has the Veteran's scar been both painful and unstable; thus, an additional 10 percent for this claim under DC 7804 Note (2) is not warranted.  See 38 C.F.R. § 4.118 , DC 7804 Note (2) (2014).  Additionally, none of the competent evidence of record shows that the Veteran's left hand scar meets any of the eight characteristics of disfigurement.  Id. at DC 7800, Note (1).  Absent evidence of any such manifestations, a preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected left hand scar; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.


Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied adequately describe and provide for the Veteran's fractured right middle and ring finger and left hand scar symptoms and disability levels.  During the appeal period, the Veteran's fractured right middle and ring finger disability has been subjectively manifest by sensitivity to cold, stiffness, reduced dexterity and pain.  The Veteran's left hand scar disability has been manifested by intermittent pain.  These factors are contemplated by the rating criteria.  

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected fractured right middle and ring fingers and service-connected left hand scar.  Hence, referral for consideration of extraschedular ratings is not warranted.

Service Connection for Nasal Condition Secondary to Contaminant

The Veteran contends that service connection is warranted for a nasal condition secondary to contaminants.  See Veteran's Statement in Support of Claim, May 2007.  Specifically, the Veteran claims that he experienced nosebleeds during service and still experiences nosebleeds.  See Veteran's Travel Board Hearing Transcript, pg. 20, August 2014.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55-56.

Service treatment records reflect that the Veteran first complained of nosebleeds in February 2006.  In March 2006, a diagnosis of epistaxis was made, but was found to have resolved.  A couple of weeks later, the Veteran experienced a recurrence of the nosebleeds and sought treatment.  In April 2006, the Veteran was referred to a private ear, nose and throat specialist, Dr. D. J. S.  He noted the Veteran's epistaxis for the past month and the impression was recurrent left sided epistaxis and nasal congestion.  The Veteran's condition was treated with cauterization of the left side of the nose.  There were no further complaints, diagnosis or treatment of any nasal conditions for the remainder of the Veteran's service.  Upon the Veteran's February 2007 Report of Medical History, he noted no history of sinusitis and no history of ear, nose or throat trouble.  The Veteran's February 2007 Report of Medical Examination found his nose and sinuses to be normal.  

In August 2007, the Veteran was provided a VA examination , wherein he reported in-service nosebleeds and nasal congestion, which "have all subsided" post-service.  The Veteran was taking no medication for a nasal condition.  Upon physical examination, the Veteran's nasal mucosa was normal and there was no sinus tenderness.  The impression was a history of epistaxis and nasal obstruction, both currently resolved.  

Post-service treatment records show that in April 2008, the Veteran reported that after his in-service nasal cauterization he had "no further nosebleeds."  See Central Texas VAMC, MD OPC, April 2008.  

In his August 2008 Notice of Disagreement, the Veteran stated that his nosebleeds were less frequent but had not entirely stopped and that he experienced constant sinus pain and pressure.  He was pursuing treatment with his primary care VA doctor.
 
During the Veteran's November 2008 DRO hearing, he testified that he experienced nasal issues for three months during service and was referred to a specialist who cauterized his nose.  See Veteran's DRO Hearing Transcript, pgs. 8-9, November 2008.  He testified that in October 2008, he had a bleeding nose for no apparent reason.  Id. at 9.  The Veteran stated that post-service, he had not sought treatment for his nasal condition.  Id. 

In October 2012, the Veteran mentioned having nosebleeds but sought no treatment for the condition.  See Central Texas VAMC, Primary Care Physician Note, October 2012.  In June 2012 and November 2012, the Veteran was found to be negative for sinus congestion and nosebleeds.  See Central Texas VAMC, Pulmonary Note, June 2012 and November 2012.

The Veteran testified during his August 2014 Travel Board Hearing that he initially had nosebleeds when stationed in Fresno, which was close to farmland where they used chemicals to spray for bugs and was also covered by smog.  See Veteran's Travel Board Hearing Transcript, pg. 18, August 2014.  The Veteran stated that he still had a nosebleed condition.  Id. at 20.

While the service and post-service treatment records, as well as the lay statements of record, show the Veteran's intermittent complaints of nosebleeds, there is no evidence of record showing a currently diagnosed nasal disorder.  Specifically, the August 2007 VA examination did not reveal a diagnosis of nasal disorder.  The VA examiner noted that on clinical examination, the Veteran's nasal mucosa was normal and there was no sinus tenderness.  The impression was a history of epistaxis and nasal obstruction, both currently resolved.  

 "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a nasal disorder is not warranted.

The evidence indicates that the Veteran experienced nosebleeds for a few months during his military service.  The Board also acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to observable symptoms during and after active duty and the Board finds those assertions are credible.  However, the Veteran's contention that he has a current nasal condition related to his in-service nosebleeds does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has a current diagnosis of a nasal condition and whether this condition is related to his in-service nosebleeds) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As a result, his assertions cannot constitute competent medical evidence in support of the claim.  Additionally, his assertions are outweighed by the August 2007 VA examination, addressed above.

Based upon the weight of the evidence, at no time during the appeal period did the Veteran have a competent diagnosis of a nasal condition.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a nasal condition secondary to contaminants is denied.  See 38 U.S.C.A. §5107.




Service Connection for Tinnitus

The Veteran contends he has tinnitus related to his military service, specifically his military occupational specialty (MOS) of Jet Engine Mechanic that he claims exposed him to acoustic trauma.   

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

In May 2007, immediately following his discharge from service, the Veteran submitted his claim for tinnitus.  The Veteran served as an aircraft mechanic with the Navy and his service treatment records (STRs) note that he had routine noise exposure.  He claims his tinnitus is attributable to loud noise exposure he experienced as a mechanic in the military.  See Veteran's Travel Board Hearing Transcript, pgs. 20-21, August 2014.  The Veteran claims that he has experienced tinnitus continuously since service.  Id.; see also Veteran's DRO Hearing Transcript, pg. 10, November 2008.  

The Board finds no reason to doubt the Veteran's lay description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma in-service is conceded. 

The Veteran's May 1999 induction examination noted his ears were normal and the Veteran self-reported having no ear trouble.  In March 2003, in a Report of Medical History, the Veteran stated that he did have a history of ringing in the ears and loss or change in hearing.  The Veteran's February 2007 separation examination noted his ears were normal; however, the Veteran self-reported a history of hearing loss.  

Post-service treatment records show the Veteran's complaints of intermittent tinnitus.  See Central Texas VAMC, Mental Health Consult, July 2008 ("[The Veteran] reported tinnitus that comes and goes, which he finds annoying."); see also Central Texas VAMC, Mental Health Consult, June 2008 (The Veteran complained of "ringing in his ears . . ."); Central Texas VAMC, Neurology Consult, May 2008 ("[The Veteran] does complain of some tinnitus in the right ear . . .").

In August 2007, the Veteran underwent a VA audiological examination.  The Veteran described episodes of high frequency ringing in his ears which occurs two to three times a month and lasts for about a minute.  However, the Veteran denied suffering from tinnitus.  

In his August 2008 Notice of Disagreement, the Veteran stated that the August 2007 VA examiner failed to provide a definition of tinnitus.  The Veteran claimed he experienced constant ringing and noise and therefore, only stated he had no tinnitus because he did not understand the definition of the word.  The Veteran requested a new VA audiological examination.

The Veteran was provided a second VA audiological examination in February 2011.  The Veteran reported experiencing intermittent tinnitus since the mid 2000s.  The examiner found the Veteran's tinnitus less likely as not caused by or a result of military noise exposure.  The examiner explained that the Veteran's infrequent head noises as reported in his August 2007 VA examination did not qualify as tinnitus and the subsequent reported worsening of his tinnitus could as likely as not be due to unprotected civilian noise exposure or some other medical cause.  The VA examiner's opinion failed to address the Veteran's March 2003 report of ringing in his ears and February 2007 report of hearing loss.  Therefore, the examiner's opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

The Veteran is competent to report on in-service noise exposure, his current symptoms, and the history of those symptoms.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although during the August 2007 VA examination the Veteran reported he did not have tinnitus, it appears the Veteran said this as he did not understand the definition of tinnitus.  Additionally, during the August 2007 VA examination the Veteran described episodes of high frequency ringing in his ears.  The Veteran has otherwise consistently stated that he has experienced tinnitus since service.  As discussed above, tinnitus is a condition that a lay person can describe because it is defined as a subjective noise in the ears.  Charles, 16 Vet. App. at 374.  Thus, the Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in-service and continuity of tinnitus since service.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert, 1 Vet. App. at 55-56.  

The Board finds the evidence is in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus, he was exposed to acoustic trauma in service, he complained of tinnitus and hearing loss during service, he filed his claim for service connection for tinnitus immediately upon separation from service and he has experienced tinnitus since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for fractured right middle and ring fingers is denied.

Entitlement to an initial 10 percent rating, but no higher, for the Veteran's left hand scar, is granted.

Entitlement to service connection for a nasal condition secondary to contaminants is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

A remand is necessary for further evidentiary development of the Veteran's claims for increased ratings for his low back pain with degenerative disc disease  and headaches because the Veteran contends that these conditions have continued to worsen since his most recent VA examinations.  See Veteran's Travel Board Hearing Transcript, pgs. 10-11, August 2014.  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, upon remand, the Veteran should be afforded new VA examinations to address the current severity of his low back pain with degenerative disc disease and headaches

In November 2007, the Veteran claimed service connection for a left leg condition secondary to service connected left ankle sprain with arthritis. The Veteran was scheduled for a VA electromyography (EMG) and nerve conduction study examination in March 2008, but he failed to report.  In the April 2008 rating decision denying service connection for a left leg condition, the RO noted that the Veteran had failed to report to his previously scheduled VA EMG and nerve conduction study examination, which could have provided information material to the claim.  In the Veteran's August 2008 Notice of Disagreement, he requested that his left leg VA EMG and nerve conduction study examination be rescheduled and explained that he was unable to attend the previously scheduled examination due to employment constraints.  The Board finds that the Veteran has provided good cause for his failure to appear at his original VA EMG and nerve conduction study examination.  By virtue of his request that this examination be rescheduled and given the Veteran's appearance at later VA examinations, it is clear that he is willing to report to a future appointment.  Additionally, given the Veteran's in-service diagnosis of left leg compartment syndrome and post-service complaints of left leg pain, tingling and numbness, a VA examination is warranted for the purpose of diagnosing the Veteran's left leg condition and determining whether it is related to service.  Thus, upon remand, the Veteran should be rescheduled for a VA examination, to include an EMG and nerve conduction study, to assess his left leg condition.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends he may be unable to follow substantially gainful employment as a result of his service connected disabilities.  See, e.g., Veteran's Travel Board Hearing Transcript, pgs. 4-7, 11, 14-15, August 2014; VA Back Examination, December 2008 ("Veteran states he had to quit his last civilian job (glass) due to his lower back condition . . . he also lost lot of working days."); see also Veteran's DRO Hearing Transcript, pgs. 2 and 5, November 2008.  

TDIU claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, a claim for a TDIU has been raised.  Id.; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary, to include issuing appropriate notice and obtaining a medical opinion as to the effect of the Veteran's service-connected disabilities (adjustment disorder associated with low back pain; headaches; low back pain with degenerative disc disease and radicular symptoms; left ankle sprain with degenerative arthritis status post arthroscopy; left shoulder sprain; residuals, fractured right middle and ring fingers; hepatitis B; residual scar, left hand; and left ankle surgical scar associated with left ankle sprain) on his employability.  

The record contains little information regarding the Veteran's varied employment status during the appeal period.  As a result, upon remand, the RO should obtain the Veteran's employment history from the Veteran and the Veteran's most recent employer.  See 38 C.F.R. § 3.159(c)(1).

Additionally, the most current VAMC records in the file are from September 2013.  VA has a duty to obtain relevant medical treatment records.  See 38 C.F.R. § 3.159(c) (2014).  Therefore, the Board finds that upon remand, updated medical treatment records should be obtained from the Central Texas VAMC. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding 
the claim for a TDIU.  Request the Veteran complete VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

2.  Request that the Veteran have his most recent employer complete and return VA Form 21-4192, Request for Employment Information.  Additionally, with any necessary assistance from the Veteran, obtain his employment records from May 2007 to the present.  Document all attempts to obtain this evidence.  If the RO is unable to obtain the requested information that fact must be documented in the Veteran's claims file.

3.  The Veteran should complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for each private medical provider who has treated his back, headache and left leg conditions since May 2007, including clearly indicating the providers' names, addresses, dates of treatment and condition treated.  The AOJ should then obtain any relevant treatment records identified by the Veteran, including updated treatment records from the Central Texas VAMC from September 2013 to present.  Any negative response should be appropriately documented into the record.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected low back pain with degenerative disc disease and radicular symptoms.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner should identify all currently present thoracolumbar spine disorders and their severity.  The results of range of motion testing should be reported. Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should specifically address all associated neurological symptoms related to the Veteran's thoracolumbar spine disability and the nerves affected. Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe. 

If intervertebral disc syndrome (IVDS) is identified, the examiner should indicate whether such is productive of incapacitating episodes.  If incapacitating episodes are identified, the examiner should state their frequency.

In providing this opinion, the examiner should address the significance of the Veteran's February 2011 VA spine examination, finding the Veteran does have incapacitating episodes due to IVDS and spent three days at home in the past four months; various post-service complaints of left leg pain, tingling and numbness, including the March 2009 Central Texas VAMC complaint of back pain radiating down the left leg; and, the Veteran's February 2008 VA Spine Examination finding that during lower back flare-ups he develops left leg numbness.

A complete rationale should be given for all opinions and conclusions expressed.  

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected headaches.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner should specify whether the Veteran experiences characteristic prostrating headaches, and if so, the number of such attacks per month.

In providing this opinion, the examiner should address the significance of the Veteran's August 2014 Travel Board hearing testimony that his headaches have gotten worse and more frequent; the Veteran's July 2011 VA headaches examination, finding he has weekly migraine headaches, with less than half of the attacks prostrating; and, the Veteran's November 2008 DRO hearing testimony that he suffers from prostrating migraine headache attacks two to three times per month.

A complete rationale should be given for all opinions and conclusions expressed.  

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

6.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his left leg condition.  The claims file, to include a copy of this Remand, should be made available to the examiner for review prior to the examination.  

An EMG and nerve conduction study should be conducted.  Any additional indicated tests should be accomplished.  

Based on the examination, EMG and nerve conduction study results, and review of the record, the examiner is requested to provide the following information:

 a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left leg condition was caused or aggravated (permanently worsened beyond normal progression) by his service-connected left ankle sprain with degenerative arthritis status post arthroscopy? If the Veteran is found to have a left leg condition aggravated by his ankle condition, the examiner should quantify the approximate degree of aggravation.

b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left leg condition was caused or aggravated (permanently worsened beyond normal progression) by his service-connected low back pain with degenerative disc disease and radicular symptoms?  If the Veteran is found to have a left leg condition aggravated by his back condition, the examiner should quantify the approximate degree of aggravation.

c) If the Veteran's left leg condition is not found to have been caused or aggravated by a service-connected condition, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability had its onset in service?

In providing this opinion, the examiner should address the significance of the Veteran's August 2014 Travel Board hearing testimony that since his left ankle surgery his left knee wobbles and he walks with a limp; the Veteran's various post-service complaints of left leg pain, tingling and numbness, including the March 2009 Central Texas VAMC complaint of back pain radiating down the left leg; the Veteran's November 2008 DRO testimony that his low back pain causes tingling and numbness all the way down his legs; the Veteran's February 2008 VA Spine Examination finding that during lower back flare-ups the Veteran develops left leg numbness; and, the Veteran's in-service diagnosis of left leg compartment syndrome (probably exercised induced). 

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

A complete rationale should be given for all opinions and conclusions expressed.  

7.  After completion of the foregoing, the Veteran should
 be afforded a VA examination to assess the impairment resulting from all of the Veteran's service-connected disabilities. The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Following the examination, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities (adjustment disorder associated with low back pain; headaches; low back pain with degenerative disc disease and radicular symptoms; left ankle sprain with degenerative arthritis status post arthroscopy; left shoulder sprain; residuals, fractured right middle and ring fingers; hepatitis B; residual scar, left hand; and left ankle surgical scar associated with left ankle sprain), either singly or taken together, render him unable to secure or follow a substantially gainful occupation from May 1, 2007 to the present.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

In providing this opinion, the examiner should address the significance of the Veteran's August 2014 Travel Board testimony that his service-connected disabilities negatively impact his employment and, "I am afraid of losing a job,"; the Veteran's December 2012 Central Texas VAMC record wherein the Veteran states that he cannot work due to his back pain; the December 2012 Central Texas VAMC record documenting that "[the Veteran] has not been able to work due to chronic pain. . . He has an associates degree in electronics and has worked on cars and airplanes. . . He states he feels much better and has gotten a part-time janitorial job."; the Veteran's March 2012 statement at the Central Texas VAMC that he had a job with an electronics company in 2011 but had to quit due to his back pain; and, the Veteran's December 2008 VA Spine Examination, wherein he stated that he had to quit his last job due to his lower back condition.  

 Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.
 A complete rationale should be given for all opinions and conclusions expressed.

8.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


